DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5, 7, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 5 and 7 recite the limitation "the control circuit".  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 recites the limitation "the low noise amplifier".  There is insufficient antecedent basis for this limitation in the claim. Claim 19 recites the limitation "the footprint of the first output transformer" in lines 4-5; and “the second output transformer” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate corrections  are required.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo (US 20160079934 A1) in view of Block (US 20090093270 A1). 
For claim 1, Ichitsubo discloses (Abstract) a radio frequency module, comprising:
a first transmission input terminal (figures 7 and 14B, terminal 720);
a module board that includes a first principal surface and a second principal surface on opposite sides of the module board (figure 14A);
a first power amplifier configured to amplify a transmission signal in a first frequency band ([0040], [0041], figure 14B, first power amplifier 312);
a second power amplifier configured to amplify a transmission signal in a second frequency band different from the first frequency band ([0040], [0041], figure 14B, second power amplifier 314);
a first transmission filter ([0040], figure 2, filter 220; [0051] figure 14B first filter 410);
a second transmission filter ([0040], figure 2, filter 224; [0051] figure 14B second filter 410);
a first switch (figures 7 and 14B, first switch 318) including a first common terminal connected to an output terminal of the first power amplifier, a second common terminal connected to an output terminal of the second power amplifier, a first selection terminal connected to the first transmission filter, and a second selection terminal connected to the second transmission filter; and
a second switch (figures 7 and 14B, second switch 710) including a third common terminal connected to the first transmission input terminal, a third selection terminal connected to the first power amplifier, wherein the first power amplifier and the second power amplifier are disposed on the first principal surface (figure 14A), and the second switch is disposed on the first principal surface or the second principal surface (figure 14A).  
Ichitsubo fails to mention the first switch is disposed on the second principal surface.  
This teaching is disclosed by Block (Abstract, figures 1, 4, 12A-12C, [0109]-[0116]) that a multi-band transceiver comprising a plurality of power amplifiers, a plurality of filters on a first principal surface, and a switch disposed on a second principal surface ([0116], figure 12C, switch SBE).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as to locate the switch on the second surface of the substrate for integration compactness and isolation from PA.   
For claim 8, Ichitsubo in combination with Block substantially teaches the limitation in claim 1, Ichitsubo discloses further comprising: a second transmission input terminal, wherein the second switch includes a fourth common terminal connected to the second transmission input terminal (figure 17B, [0054], second transmission input terminal 304, second switch 718).  
For claim 9, Ichitsubo in combination with Block substantially teaches the limitation in claim 8, Ichitsubo discloses further comprising: the second switch includes a fourth selection terminal connected to the second amplifier (figure 17B, [0054], the second switch 718, the second amplifier 314).  
For claim 12, Ichitsubo in combination with Block substantially teaches the limitation in claim 1, Block discloses further comprising: the low noise amplifier configured to amplify a reception signal and disposed on the second principal surface (figure 13, LNA; [0116]: disposed above or below on the substrate, [0117]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as modified by Block for integration compactness and isolation.   

9.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo (US 20160079934 A1) as modified by Block (US 20090093270 A1), further in view of Furutani (US 20110279193 A1). 
For claim 2, Ichitsubo in combination with Block substantially teaches the limitation in claim 1, but fails to mention wherein a plurality of external-connection terminals disposed on the second principal surface. 
Furutani discloses ([0041], [0042]) a radio frequency front end module comprising switches and radio components, and a plurality of external-connection terminals disposed on the second principal surface (figure 1A, 3A and 3B, a plurality of external-connection terminals 14 disposed on the bottom/second surface). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Furutani into the art of Ichitsubo as modified by Block as to locate the terminals on the bottom/second surface of the substrate for easy integration and mounting.   
For claim 3, Ichitsubo in combination with Block and Furutani substantially teaches the limitation in claim 2, Ichitsubo discloses wherein the second switch is disposed on the first principal surface (figures 14A, 14B). 
For claim 4, Ichitsubo in combination with Block and Furutani substantially teaches the limitation in claim 2, Block discloses wherein the second switch is disposed on the second principal surface (Abstract, figures 1, 4, 12A-12C, [0109]-[0116]) that a multi-band transceiver comprising a plurality of power amplifiers, a plurality of filters on a first principal surface, and a switch disposed on a second principal surface ([0116], figure 12C, switch SBE).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as modified by Block and Furutani as to locate the switch on the second surface of the substrate for integration compactness and isolation from PA.   
For claim 5, Ichitsubo in combination with Block and Furutani substantially teaches the limitation in claim 4, Ichitsubo discloses wherein the control circuit and the second switch are included in a first semiconductor integrated circuit (figures 14A, 14B). 
For claim 6, Ichitsubo in combination with Block and Furutani substantially teaches the limitation in claim 4, Ichitsubo discloses wherein the first switch and the second switch are included in a first semiconductor integrated circuit (figures 14A, 14B).
For claim 7, Ichitsubo in combination with Block and Furutani substantially teaches the limitation in claim 4, Ichitsubo discloses wherein the control circuit, the first switch and the second switch are included in a first semiconductor integrated circuit (figures 14A, 14B).  

10.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo (US 20160079934 A1) as modified by Block (US 20090093270 A1), further in view of Horiuchi (US 20040203552 A1). 
For claim 10, Ichitsubo in combination with Block substantially teaches the limitation in claim 1, but fails to mention further comprising: a heat-dissipating via-conductor connected to at least one of a ground electrode of the first power amplifier or a ground electrode of the second power amplifier, the heat-dissipating via-conductor
extending from the first principal surface to the second principal surface.
This teaching is disclosed by Horiuchi ([0045], [0046], [0051], [0176], [0188], [0191], figures 4 and 6, power amplifier 23a, via-conductors 38, ground terminal 37). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Horiuchi into the art of Ichitsubo as modified by Block as to reduce heat for improving signal transfer.   
For claim 11, Ichitsubo in combination with Block and Horiuchi substantially teaches the limitation in claim 10, Horiuchi discloses wherein the heat-dissipating via-conductor is connected, on the second principal surface, to an external-connection terminal having a ground potential out of the plurality of external-connection terminals ([0045], [0046], [0051], [0176], [0188], [0191], figures 4 and 6, power amplifier 23a, via-conductors 38, ground terminal 37). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Horiuchi into the art of Ichitsubo as modified by Block and Horiuchi as to reduce heat for improving signal transfer.   
 

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo (US 20160079934 A1) as modified by Block (US 20090093270 A1), further in view of Gebeyehu (US 20200099348 A1). 
For claim 13, Ichitsubo in combination with Block substantially teaches the limitation in claim 1, but fails to mention further comprising: a first output transformer that includes a first coil and a second coil; and a second output transformer that includes a third coil and a fourth coil, wherein the first power amplifier includes a first amplifying element and a second amplifying element, the second power amplifier includes a third amplifying element and a fourth amplifying element, the first power amplifier and the first output transformer are included in a first transmission amplifier circuit, the second power amplifier and the second output transformer are included in a second transmission amplifier circuit, a first end of the first coil is connected to an output terminal of the first amplifying element, a second end of the first coil is connected to an output terminal of the second amplifying element, a first end of the second coil is connected to an output terminal of the first transmission amplifier circuit, a first end of the third coil is connected to an output terminal of the third amplifying element, a second end of the third coil is connected to an output terminal of the fourth amplifying element, and a first end of the fourth coil is connected to an output terminal of the second transmission amplifier circuit. 
Gebeyehu discloses (Abstract, figure 1) a power amplifier (100) comprising a first output transformer (112) that includes a first coil and a second coil; wherein the first power amplifier includes a first amplifying element (108) and a second amplifying element (110), a first end of the first coil is connected to an output terminal of the first amplifying element (108), a second end of the first coil is connected to an output terminal of the second amplifying element (110), a first end (116) of the second coil is connected to an output terminal of the first power amplifier (108, 110), the first power amplifier and the first output transformer (112) are included in a first transmission amplifier circuit (100). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gebeyehu into the art of Ichitsubo as modified by Block as to include the push-pull power amplifier for each of the first and second power amplifiers of Ichitsubo for improving amplification of RF signals.   

12.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo (US 20160079934 A1) as modified by Block (US 20090093270 A1) and Gebeyehu (US 20200099348 A1), further in view of Kawakami (US 20110063028 A1). 
For claim 15, Ichitsubo in combination with Block and Gebeyehu substantially teaches the limitation in claim 13, but fails to mention wherein in a plan view of the module board, a footprint of the first power amplifier and a footprint of the second power amplifier each do not overlap both a footprint of the first output transformer and a
footprint of the second output transformer. 
This teaching is disclosed by Kawakami (Abstract, figures 2 and 5, [0054]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Block and Gebeyehu as to integrate the power amplifiers and the transformers for compactness.   
For claim 16, Ichitsubo in combination with Block, Gebeyehu and Kawakami substantially teaches the limitation in claim 15, Kawakami discloses wherein the first output transformer and the second output transformer are disposed on the first principal surface, and in the plan view of the module board, no circuit component is disposed in a region of the second principal surface that overlaps the footprint of the first output transformer, and no circuit component is disposed in a region of the second principal surface that overlaps the footprint of the second output transformer (Abstract, figures 2 and 5, [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Block, Gebeyehu and Kawakami as to integrate the power amplifiers and the transformers for compactness.   
For claim 17, Ichitsubo in combination with Block, Gebeyehu and Kawakami substantially teaches the limitation in claim 15, Kawakami discloses wherein the first output transformer and the second output transformer are disposed on the first principal surface, and in the plan view of the module board, no circuit component is disposed in a region of the first principal surface that overlaps the footprint of the first output
transformer, and no circuit component is disposed in a region of the first principal surface that overlaps the footprint of the second output transformer (Abstract, figures 2 and 5, [0054]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Block, Gebeyehu and Kawakami as to integrate the power amplifiers and the transformers for compactness.   
Block discloses in [0116], [0117], integration above or below on the substrate, and different additional elements can be arranged on the substrate or integrated within the substrate. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as modified by Block, Gebeyehu and Kawakami as to integrate the transformers on the second principal surface as an alternative embodiment.   
For claim 18, Ichitsubo in combination with Block, Gebeyehu and Kawakami substantially teaches the limitation in claim 15, Block discloses wherein the first output transformer and the second output transformer are disposed inside the module board between the first principal surface and the second principal surface ([0116], [0117], integration above or below on the substrate, and different additional elements can be arranged on the substrate or integrated within the substrate). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as modified by Block, Gebeyehu and Kawakami as to integrate the transformers within the substrate as an alternative embodiment.   

13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo (US 20160079934 A1) as modified by Block (US 20090093270 A1), further in view of Kawakami (US 20110063028 A1). 
For claim 19, Ichitsubo in combination with Block substantially teaches the limitation in claim 12, but fails to mention wherein in the plan view of the module board, no circuit component is disposed in a region of the first principal surface that overlaps the footprint of the first output transformer, no circuit component is disposed in a region of the second principal surface that overlaps the footprint the first output transformer, no circuit component is disposed in a region of the first principal surface that overlaps a footprint of the second output transformer, and no circuit component is disposed in a region of the second principal surface that overlaps the footprint of the second output transformer.   
This teaching is disclosed by Kawakami (Abstract, figures 2 and 5, [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Block as to integrate the power amplifiers and the transformers for compactness and isolation of the transformer.   

Allowable Subject Matter
14.	Claims 14 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter: none of the references, either alone or in combination, discloses or renders obvious claims 14 and 20-21.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
September 27, 2022
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643